DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to amendment filed on 3/3/2022 in which claims 1-18 are pending. The amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (20120075041) Flyn teaches a filter for use with a waveguide which is part of a low-noise block (LNB) for use with VSAT, satellite communications systems is described. The filter is cast into the waveguide wall at the same time as the waveguide is manufactured providing a waveguide filter with a consistent filtering performance. While the prior art of Motoyama (20040192190) teaches a LNB  includes a feed horn for receiving a signal from a satellite, an LNA 205V for amplifying a V polarized wave signal received by feed horn 202, a bandpass filter 210V for removing an image signal from an output of LNA 205V, a local oscillator 213, a mixer circuit 211V mixing a local oscillation signal output by local oscillator 213 with an output of bandpass filter. However the closest prior arts above, alone or in combination with the cited prior art fail to anticipate or render obvious the following recited features: the built-in cavity waveguide band pass filter having an input pin and an output pin; a circuit board including a mounting surface on which the one or more low noise amplifiers are mounted, a filter input terminal to which the input pin is connected, and a filter output terminal to which the output pin is connected; and a mixer configured to convert signal output from the low noise amplifying unit into an intermediate frequency signal by mixing the signal output from the low noise amplifying unit with a local oscillation signal, the mixer being mounted on the mounting surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20190268046-A1).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633